DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Election/Restrictions
Applicant's election with traverse of Invention II, claims 9-17 in the reply filed on 02/01/2021 is acknowledged.  The traversal is on the ground(s) that there is no serious burden because the inventions are related.  This is not found persuasive because the claimed product can be made by methods other than the claimed method, and thus a search for the claimed method is not a comprehensive search for the claimed product, and additional search and consideration would be required in order to examine the claimed product. The applicant further alleges that the inventions are not distinct. It is noted that the inventions are distinct if the product as claimed can be made by another and materially different process (see MPEP 806.05(f)). In this case the claimed product does not specify the raw materials and does not require the steps of dissolving the raw materials in a solvent, drying, and thermally treating, as .
The requirement is still deemed proper and is therefore made FINAL.
Claims 1-8 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 02/01/2021.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).

Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in Korea on 12/10/2018. It is noted, however, that applicant has not filed a certified copy of the KR 2018-0158185 application as required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 06/04/2019 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Drawings
The drawings were received on 06/04/2019.  These drawings are acceptable.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 9 and 10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 9 recites that a molar ratio (S/P) is 5 to 7, and claim 10 recites that a molar ratio (S/P) is 6 to 7. It is ambiguous whether "5 to 7" and "6 to 7" each refer to a single molar ratio (wherein the word "to" is used in the sense of a colon or slash, such that (S/P)=5/7) or to a range of molar ratios (wherein each number is itself a value of (S/P), as in (S/P)=5, such that 5≤(S/P)≤7). It is noted that while the wording of the limitation 6PS5Cl, i.e., higher than 5, which is inconsistent with (S/P) being equal to either 5/7 or 6/7, which are both less than 5. Accordingly, the interpretation as ranges is being used for the purpose of examination, and the applicant is encouraged to amend claims 9 and 10 to replace "is 5 to 7" and "is 6 to 7" with "is in the range of 5 to 7" and "is in the range of 6 to 7", respectively, or any equivalent language.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 9-16 are rejected under 35 U.S.C. 103 as being unpatentable over US 2015/0207170 A1 (Aburatani) in view of US 2017/0162901 A1 (Chen).
Regarding claims 9-11, Aburatani discloses a method of manufacturing a sulfide-based solid electrolyte [0039], the method comprising preparing a raw material including simple-substance sulfur, P2S5, simple-substance phosphorus [0058], and lithium halide (LiX) [0070]-[0073], introducing the raw material into a solvent [0099] and stirring a mixture of the raw material and the solvent [0100] for dissolving the raw material [0105], drying the stirred mixture [0110], and thermally treating the dried material [0139], wherein the sulfide based solid electrolyte comprises a sulfur element (S) derived from at least one selected form the group consisting of the simple-substance sulfur, the P2S5, and a combination thereof [0039].
prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976). "[A] prior art reference that discloses a range encompassing a somewhat narrower claimed range is sufficient to establish a prima facie case of obviousness." In re Peterson, 315 F.3d 1325, 1330, 65 USPQ2d 1379, 1382-83 (Fed. Cir. 2003). Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955); see also Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382 ("The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages."). See MPEP 2144.05.
Aburatani further discloses that the raw material includes a compound comprising a lithium element [0019] such as Li2S [0070], but does not teach simple-substance lithium. Chen however teaches that in a method of making an LPSI electrolyte the lithium sulfide compound is Li2S, elemental S, Li metal, or combinations thereof [0121], [0122]. Therefore it would have been obvious to one of ordinary skill in the art at the time of invention to use simple-substance 2S as the compound comprising a lithium element in Aburatani, because it is known to be equivalent for the same purpose. See MPEP 2144.06.
 Regarding claim 12, Aburatani further discloses that the sulfide-based solid electrolyte comprises a negative ion cluster of P2S74- [0010], [0151].
Regarding claim 13, Aburatani further discloses that the raw materials are mixed according to a composition of the sulfide-based solid electrolyte represented by the chemical formula of LiaPSbXc (formula 2 where a=a, b=0, c=1, d=b, e=c) wherein 1≤a≤9, 3≤b≤7, and 0.05≤c≤3 (a:c:d:e = 1 to 9:1:3 to 7:0.05 to 3) [0055]. Although the claimed ranges of a, b and c are not specifically disclosed, they nevertheless would have been obvious to one of ordinary skill in the art because they lie inside the disclosed ranges. See MPEP 2144.05.
Regarding claim 14, Aburatani further discloses that the solvent may be methanol, ethanol, tetrahydrofuran, acetonitrile, or combinations thereof [0102], [0119].
Regarding claim 15, Aburatani further discloses that the drying of the stirred mixture includes performing vacuum drying at a temperature of 100° C [0166]. Although not specifically disclosed, it is considered that the drying time would have been an obvious matter of choice for one of ordinary skill in the art, in order to achieve a desired degree of dryness.
Regarding claim 16, Aburatani further discloses a drying performed at 150° C [0165] and a drying performed at 100° C [0166]. Although Aburatani does not teach five dryings, mere duplication of parts has no patentable significance unless a new and unexpected result is produced. In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960). See MPEP 2144.04 VI. B. Furthermore, although Aburatani does not teach the drying times or every claimed .
Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over US 2015/0207170 A1 (Aburatani) in view of US 2017/0162901 A1 (Chen), as applied to claims 9-16 above, and further in view of US 2017/0222257 A1 (Miyashita).
The combination of Aburatani and Chen teaches the method of claim 9, as shown above, and Aburatani further discloses that the thermally treating of the dried material is performed for 2 hours [0167]. Aburatani further teaches that the temperature at the time of crystallization may be appropriately determined according to an intended crystal structure, but does not specifically teach the claimed temperature range. Miyashita however teaches that a sulfide solid electrolyte can be produced almost without any sulfur defects by calcining at a temperature preferably 450° C or higher and 600° C or lower, such that sulfur is not deleted and any unreacted phase is eliminated [0051]-[0055]. Therefore it would have been obvious to one of ordinary skill in the art at the time of invention to perform the thermally treating of the dried material of Aburatani at a temperature of 400 to 600°C, as in Miyashita, because it could eliminate any unreacted phase by causing the raw material powders to completely react and prevent deleting sulfur such that sulfur defects are not easily generated.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HELEN M MCDERMOTT whose telephone number is (571)270-7138.  The examiner can normally be reached on Monday - Friday, 11am - 7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Barbara Gilliam can be reached on 571-272-1330.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/HMM/

/BARBARA L GILLIAM/Supervisory Patent Examiner, Art Unit 1727